UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4213
JAMAHL KING,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                Cameron M. Currie, District Judge.
                         (CR-01-1024-CMC)

                      Submitted: October 24, 2003

                      Decided: November 17, 2003

 Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Cameron B. Littlejohn, Jr., Columbia, South Carolina, for Appellant.
Marshall Prince, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. KING
                              OPINION

PER CURIAM:

   Jamahl King pled guilty before a magistrate judge to one count of
armed bank robbery, 18 U.S.C. §§ 2113(a), (d), 2 (2000) (Count
Five), and two counts of using and carrying a firearm during and in
relation to a crime of violence, 18 U.S.C. §§ 924(c), 2 (2000) (Counts
Six and Twenty-one). The district court departed below the guideline
range on the government’s motion based on King’s substantial assis-
tance and imposed a sentence of one month imprisonment for Count
Five, a consecutive seven-year sentence for Count Six, and a consecu-
tive twenty-five-year sentence for Count Twenty-one, plus a five-year
term of supervised release. The court also ordered restitution of
$18,644, to be paid in installments of $100 per month during King’s
term of supervised release.

   King’s attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), raising as potentially meritorious issues the dis-
trict court’s application of the guidelines and its imposition of consec-
utive sentences for the two § 924(c) convictions, but asserting that in
his view there are no meritorious issues for appeal. King has filed a
pro se supplemental brief asking that the Anders brief be dismissed,
requesting new counsel, and contesting his sentence and the amount
of restitution. Finding these claims meritless, we affirm the conviction
and sentence. We deny King’s motions to dismiss the Anders brief
and for appointment of new counsel. We deny his motion for a
Faretta* hearing as moot.

   When he entered his guilty plea, King acknowledged that he partic-
ipated in armed bank robberies on October 15, 2001, and December
28, 2001. We find no error in the calculation of the guideline range
for Count Five or the consecutive sentences imposed for the two
§ 924(c) convictions. See United States v. Deal, 508 U.S. 129, 130,
133 n.1 (1993) (holding that the enhanced sentence for a second or

  *Faretta v. California, 422 U.S. 806, 835 (1975) (holding that defen-
dant seeking to represent himself should be made aware of dangers and
disadvantages of self-representation).
                        UNITED STATES v. KING                         3
subsequent conviction may be imposed in the same judgment as the
sentence for the initial § 924(c) conviction).

   In his pro se supplemental brief, King argues that the twenty-five-
year consecutive sentence for Count Twenty-one is illegal, and thus
is plain error, because it is not supported by a second bank robbery
conviction. He is mistaken. The current penalty for a "second or sub-
sequent" conviction under § 924(c)(1)(C) is a sentence of at least
twenty-five years. A conviction under § 924(c) does not require a
conviction for the underlying offense "as long as all the elements of
that offense are proved and found beyond a reasonable doubt." United
States v. Crump, 120 F.3d 462, 466 (4th Cir. 1997). King’s admission
satisfied this requirement. King also disputes the amount of restitution
imposed by the district court, but did not object to the amount stated
in the presentence report. We find that the district court did not
plainly err in ordering King to make restitution of $18,644.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. As previously noted, we deny King’s motions to dismiss the
Anders brief, for a Faretta hearing, and for appointment of new coun-
sel. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED